EXHIBIT NO. 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) shall be
effective on the 1st day of January, 2009 (the “Effective Date”), by and between
U.S. Home Systems, Inc. (“USHS”), a Delaware corporation, and U.S. Remodelers,
Inc. (“U.S. Remodelers”), a Delaware corporation (collectively, USHS and U.S.
Remodelers shall be referred to as the “Company”), and Peter T. Bulger (the
“Executive”).

W I T N E S S E T H:

WHEREAS, Executive is employed as President and Chief Operating Officer of USHS
and as President and Chief Executive Officer of U.S. Remodelers; and

WHEREAS, Executive and the Company have previously entered into an employment
agreement dated as of January 1, 2004 (the “Prior Agreement”); and

WHEREAS, the Company desires to continue such employment relationship and enter
into this Agreement, which will on the Effective Date amend and restate the
Prior Agreement and set forth the terms and conditions under which the Executive
will continue to serve the Company; and

WHEREAS, the Executive wishes to continue his employment with the Company on the
terms and conditions set forth herein;

NOW, THEREFORE, the Company and the Executive represent, warrant, covenant, and
agree as follows:

1. Employment and Duties. Executive is employed by USHS in the capacity of
President and Chief Operating Officer and as President and Chief Executive
Officer of U.S. Remodelers. The Executive agrees that during the term of this
Agreement he will devote substantially all of his business time, ability, and
attention exclusively to the business and interest of the Company and will
execute his duties loyally and solely for the benefit of the Company. The
Executive agrees that he will perform for USHS all of the functions generally
considered to be the duties of a President and Chief Operating Officer, which
include but are not limited to: implementing objectives established by the Board
of Directors of USHS; and such other reasonable duties, functions,
responsibilities, and authority in connection with the foregoing as are
consistent with his position as President and Chief Operating Officer of USHS
and as are from time to time delegated to the Executive by the Board of
Directors of USHS. Executive shall also perform such reasonable duties and
functions as President and Chief Executive Officer of U.S. Remodelers as are
from time to time delegated to the Executive by the Board of Directors of U.S.
Remodelers. Pursuant to his duties hereunder, Executive will create and promote
the Company’s goodwill among its customers, lenders, employees, suppliers, and
other parties with whom it has business relationships.

 

Page 1 of 13



--------------------------------------------------------------------------------

2. Term. The term of this Agreement shall commence on the Effective Date and
shall continue in effect through December 31, 2009, provided, however, that on
January 1, 2010 and each January 1 thereafter, the term of this Agreement shall
be automatically extended for consecutive one-year periods (the “Term”), unless,
not later than June 30 immediately preceding such January 1, the Company shall
have given written notice to Executive (the “Non-Renewal Notice”) that it does
not wish to extend this Agreement. Upon such notice by the Company, this
Agreement shall continue until the end of the Term, unless sooner terminated in
accordance with a provision in Section 6.

3. Compensation. In consideration of all of the services to be rendered by the
Executive to the Company hereunder, the Company hereby agrees to pay the
Executive, and the Executive hereby agrees to accept from the Company, the
following compensation:

(a) Annual Salary. As of the inception of this Agreement, the Executive’s salary
is $362,250 annually which will continue during the Term of this Agreement and
which will be payable in equal bi-weekly installments (“Annual Salary”). The
Annual Salary may not be reduced during the Term and may be increased at the
beginning of each fiscal year of the Company on an annual basis at the
discretion of the Compensation Committee or, if there is no Compensation
Committee, at the discretion of the Board of Directors.

(b) Bonus. Executive shall participate in and receive bonuses under any
management bonus program established by the Board of Directors or Compensation
Committee, including, but not limited to, the U.S. Home Systems, Inc. And
Subsidiaries Executive Cash Bonus Plan (hereafter, the “USHS Cash Bonus Plan”),
as well as such other bonuses during the Term of this Agreement that may be
awarded at the discretion of the Compensation Committee or, if there is no
Compensation Committee, at the discretion of the Board of Directors.

(c) Vacation. During the Term of this Agreement, the Executive will be entitled
to no less than three weeks of paid vacation.

(d) Health and Disability Insurance.

(i) General. During the Term of this Agreement, the Company, at its sole
expense, will provide the Executive and his family with a health insurance plan
and disability insurance coverage. Executive shall be entitled to participate in
and receive benefits under any and all employee benefit plans and programs which
are from time to time generally made available to the executive employees of the
Company.

(ii) Physical Examination. During the Term of this Agreement, the Company shall
provide, at its expense (unless otherwise covered under the terms of the
Company’s health plans), an annual physical examination with a physician chosen
by Executive.

 

Page 2 of 13



--------------------------------------------------------------------------------

(iii) Disability Payments. Executive’s eligibility for compensation from the
Company based on disability is governed by subsections 6(f) and 7(e) of this
Agreement.

(e) Expenses. During the Term of this Agreement, the Executive shall be entitled
to receive reimbursement for all reasonable expenses incurred by the Executive
in connection with the fulfillment of his duties herein; provided the Executive
has complied with all policies and procedures relating to the reimbursement of
such expenses as may from time to time be established by the Company including,
but not limited to, the providing of all supporting backup to such expenses as
is required by the Internal Revenue Service.

(f) Stock Options. The Executive shall receive stock options from time to time
as may be determined by the Board of Directors or Compensation Committee, as the
case may be. The terms of the stock option agreement covering the stock options
shall contain provisions determined at the discretion of the Compensation
Committee or, if there is no Compensation Committee, at the discretion of the
Board of Directors, and shall provide that such options shall be fully vested on
a Change in Control (as defined herein).

4. Nondisclosure Agreement. Upon the Effective Date or within a reasonable time
thereafter, the Company will disclose to the Executive Confidential Information
and the Executive acknowledges that during his term of employment with the
Company, he shall have access to and become familiar with Confidential
Information that is owned by the Company and its affiliates and that is
regularly used in the operation of the business of the Company, and its
affiliates. For purposes of this Agreement, “Confidential Information” means all
information, research, computer software, or programs and related documentation,
practices, technical plans, customer lists, supplier agreements, loan servicing
agreements, loan purchasing and re-sale agreements and programs, pricing
techniques, marketing plans, development plans, feasibility studies, acquisition
programs, financial information or all other compilations of information related
to the business of and owned by Company, and that has not been disclosed by the
Company to the general public or that does not exist in the public market.
“Confidential Information” includes all such information that was provided to
Executive under the Prior Agreement. The Executive shall not use or disclose any
of the Confidential Information, directly or indirectly, either during the term
of his employment or at any time thereafter, except as required in the course of
his employment. The Executive shall promptly deliver to the Company upon
termination of his employment all files, records, documents, information, data,
and similar items and documentation relating to the business of the Company,
whether prepared by the Executive or otherwise coming into his possession. The
obligations of this Section 4 and Section 5 are continuous and shall survive the
termination of the Executive’s employment with the Company. Nothing herein is
intended to prevent lawful and truthful disclosure by Executive to agents of the
United States government and its agencies or to members of Congress. In
addition, and without limiting the generality of the foregoing, the Company and
the Executive shall each be authorized to disclose to agents of the United
States government and its agencies the federal income tax treatment and the
federal income tax structure (each as defined in Treas. Reg. Sec. 1.6011-4) of
any transaction between them.

 

Page 3 of 13



--------------------------------------------------------------------------------

5. NonCompetition Agreement. In order to protect the Company’s goodwill,
Confidential Information, which the Company agrees to disclose to Executive as
provided above, and other legitimate business interests, the Executive agrees
that:

(a) During the “NonCompetition Period” (as herein so defined), Executive shall
not, directly or indirectly, acquire, invest in, or otherwise engage (whether as
an employee in a managerial, sales, executive or supervisory capacity or other
position of substantial responsibility, director, officer, member, manager, or
as a consultant) in the Business (as hereafter defined) in the Restricted Area
(as hereafter defined), provided however that the Executive may invest in up to
five percent (5%) of any outstanding class of equity securities of any company
registered under Section 12 of the Securities Exchange Act of 1934, as amended.
For purposes of this Agreement, the terms (i) “Business” shall be defined as the
business of marketing, sale, installation and manufacturing of pre-fabricated
modular deck home remodeling projects including the pressure-chemical treatment
of lumber which is ultimately utilized in deck home remodeling projects, and the
marketing, design, sales, manufacturing and installation of kitchen cabinet
refacing and countertop products utilized in kitchen and bathroom remodeling and
refacing and any other home improvement services similar to that provided by the
Company or its affiliates and the financing of any such services and
(ii) “Restricted Area” shall mean the State of Texas or any State where the
Company has made, bought, serviced, or sold home improvement products and
services within a twelve month period preceding the termination of Executive’s
employment;

(b) During the NonCompetition Period, Executive shall not directly or
indirectly, whether as an employee in a managerial, sales, executive or
supervisory capacity or other position of substantial responsibility, director,
officer, member, manager, or as a consultant, (i) solicit, or attempt to solicit
or accept business that is competitive with such business being conducted by the
Company, or its affiliates in the Restricted Area; or (ii) engage, hire, employ,
or solicit in any manner whatsoever the employment of an employee of the
Company; or (iii) interfere in any business relationship or contract between the
Company and its affiliates and its customers, suppliers, lenders, or financial
institutions, including, without limitation, Home Depot and Smart Circle.

(c) During the NonCompetition Period, the Executive shall not knowingly seek or
accept, directly or indirectly, personal gain from (i) anyone soliciting
business with the Company or its affiliates, (ii) any person or firm doing
business with the Company or its affiliates, or (iii) any person or firm in
business competition with the Company or its affiliates. The preceding sentence
shall not apply to any gifts, meals, and entertainment of a nominal value if the
Executive’s objective is to enhance the business and goodwill of the Company.

(d) The “NonCompetition Period” shall be the Term of this Agreement and such
additional periods as set forth in this subsection.

(i) If the Company terminates this Agreement for “Just Cause” pursuant to
subsection 6(a) or the Executive terminates this Agreement without “Good Reason”
pursuant to subsection 6(b), then the NonCompetition Period shall continue until
the one year anniversary date of the termination of this Agreement.

 

Page 4 of 13



--------------------------------------------------------------------------------

(ii) If the Company terminates this Agreement without “Just Cause” pursuant to
subsection 6(c) or the Executive resigns from his employment for “Good Reason”
pursuant to subsection 6(d), then the NonCompetition Period shall continue for a
period of six months following the date of Executive’s termination or
resignation.

(iii) If this Agreement is terminated by reason of disability pursuant to
subsection 6(f), then the NonCompetition Period shall continue until the one
year anniversary date of the termination of this Agreement.

(iv) If this Agreement is terminated by reason of expiration of the Term
pursuant to subsection 6(g), then the NonCompetition Period shall continue for a
period of six months following the date of the termination of this Agreement.

(e) Due to the irreparable and continuing nature of the injury which would
result from a breach of any of the covenants contained in Section 4 or
Section 5, Executive agrees that the Company or its affiliates may, in addition
to any remedy which the Company or its affiliates may have at law or in equity,
apply to any court of competent jurisdiction for the entry of an immediate order
to restrain or enjoin the breach of this covenant and to otherwise specifically
enforce the provisions of this covenant.

(f) The Executive recognizes that the foregoing territorial and time limitations
are reasonable and properly required for the adequate protection of the business
of the Company and that if any such territorial or time limitation is found to
be unreasonable by a court of competent jurisdiction, the Executive agrees and
submits to the reduction of either said territorial or time limitation to such
an area or period as appears reasonable to such court. Provided however, if the
Company shall successfully enforce its injunctive rights hereunder in a court of
competent jurisdiction, the terms of this covenant shall be extended by the
period of time, if any, that the Executive was not restrained or enjoined from
competing with the Company during the pendency of the court proceedings.

(g) The existence of any potential or alleged claim or cause of action of the
Executive against the Company, or its affiliates, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement by any
party of the covenants contained in this Agreement. An alleged or actual breach
of the Agreement by the Company or its affiliates will not be a defense to
enforcement of the provisions of this Section 5 or other obligations of
Executive to any such party.

(h) The Executive’s covenants in Section 4 and this Section 5 shall terminate
and be of no further effect if the Company ceases to conduct the Business,
dissolves, or becomes subject to a petition in bankruptcy.

 

Page 5 of 13



--------------------------------------------------------------------------------

6. Termination of Agreement. This Agreement (other than the provisions as
applicable of Sections 4, 5 and 21, which shall survive such termination) and
Executive’s employment with the Company may be terminated as provided herein:

(a) Termination by the Company for “Just Cause”. For purposes hereof, the
Company shall have “Just Cause” to terminate the Executive’s employment
hereunder in any of the following events:

(i) the commission by Executive of any act of fraud, embezzlement, or
misappropriation materially prejudicial to the Company’s best interest;

(ii) a final conviction of Executive, after all available appeals have been
exhausted, for a felony, which in the reasonable judgment of the Board of
Directors materially affects Executive’s ability to perform his duties pursuant
to this Agreement; or

(iii) any material breach by the Executive of any of the terms of, or the
failure to perform any material covenant or agreement contained in this
Agreement, which is not cured after thirty (30) days written notice to the
Executive; or

(iv) the failure or refusal of Executive to devote substantially all of his
business time, ability, attention, efforts, and energy to the Company during
regular business hours; or

(v) the failure of Executive to materially comply with the Company policy
concerning harassment and discrimination in the workplace.

(b) Resignation Without Good Reason. The Executive may resign from his
employment with the Company at anytime. However, for purposes of this Agreement,
a resignation by Executive shall be for “Good Reason” only upon the occurrence
of one or more of the events described in subsection 6(d).

(c) Termination by the Company without “Just Cause”. For purposes hereof, if the
Company terminates Executive’s employment for any reason other than those listed
in subsection 6(a), then such termination shall be without “Just Cause.”

(d) Resignation for Good Reason. The Executive’s employment shall be deemed to
have been terminated other than for Just Cause and for “Good Reason” (as herein
so used), if Executive tenders his resignation within thirty (30) days after the
occurrence of one or more of the following conditions that arise without the
consent of Executive:

(i) material breach by the Company of any of the terms of, or the failure to
perform any material covenant or agreement contained in this Agreement; or

 

Page 6 of 13



--------------------------------------------------------------------------------

(ii) material reduction in title, position, responsibilities, or duties of the
Executive; or

(iii) material reduction in the Annual Salary; or

(iv) assignment of Executive to a position of employment outside the northern
half of the State of Texas; or

(v) delivery by the Company to Executive of the Non-Renewal Notice; provided
that the Executive is willing and able to execute a new agreement providing
terms and conditions substantially similar to those in the expiring agreement
and to continue providing such services.

(e) Termination on Death. In the event of Executive’s death, Executive’s
employment will be deemed to have terminated on the date of his death.

(f) Termination on Disability. If the Executive becomes “disabled” (as defined
in this subsection 6(f)), then Executive’s employment with the Company shall
terminate on the date of Executive’s disability. Executive shall be “disabled”
for purposes of this Agreement if he is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or if the Executive
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

(g) Expiration of Agreement. If the Company provides the Non-Renewal Notice to
Executive pursuant to section 2 of the Agreement, Executive’s employment will
terminate at the end of the Term, unless the Agreement is terminated earlier in
accordance with another provision of section 6.

(h) Termination In Connection With Change In Control. Executive’s employment
with the Company may be terminated in connection with a Change In Control (as
defined in Section 8 below) if (i) Executive resigns for any reason within
twelve (12) months after a Change In Control, or (ii) the Company terminates
Executive’s employment for any reason other than those listed in subsection 6(a)
within twelve (12) months after a Change In Control.

(i) Written Notice. Any termination of this Agreement shall be by written notice
from the party initiating the termination to the other party.

 

Page 7 of 13



--------------------------------------------------------------------------------

7. Severance. Upon the occurrence of an event specified below, the Company
agrees to make the specified payments. If a payment is due under any provision
of this Section 7, then no payment shall be due under any other provision of
this Section 7.

(a) Termination by the Company for “Just Cause.” If the Company terminates
Executive’s employment with the Company for “Just Cause” pursuant to subsection
6(a), then the Executive shall not be entitled to severance pay. However, in
such event the Company shall pay to Executive his accrued but unpaid salary and
any amount due (and not previously paid) to Executive under subsection 3(e) for
reasonable expenses incurred by Executive in the performance of his duties
hereunder.

(b) Resignation by Executive Without Good Reason. If Executive terminates
Executive’s employment with the Company without “Good Reason” pursuant to
subsection 6(b), then the Executive shall not be entitled to severance pay.
However, in such event the Company shall pay to Executive his accrued but unpaid
salary and any amount due (and not previously paid) to Executive under
subsection 3(e) for reasonable expenses incurred by Executive in the performance
of his duties hereunder.

(c) Termination by the Company without “Just Cause” or Resignation by Executive
for Good Reason. If the Company terminates Executive’s employment with the
Company without “Just Cause” pursuant to subsection 6(c) or if Executive resigns
for “Good Reason” pursuant to subsection 6(d), then the Company will pay
Executive a lump sum payment (the “Severance Payment”) in cash equal to one
year’s salary at the then current rate in effect immediately prior to the
termination. The Company shall make the Severance Payment within 15 calendar
days of the termination or resignation. Additionally, in such event the Company
shall pay to Executive his accrued but unpaid salary and any amount due (and not
previously paid) to Executive under subsection 3(e) for reasonable expenses
incurred by Executive in the performance of his duties hereunder.

(d) Termination on Death. If this Agreement terminates pursuant to the death of
Executive under subsection 6(e), then the Company shall pay to Executive’s wife,
if she has not predeceased him and if she is married to Executive on the date of
his death, a lump sum payment (the “Widow Payment”) in cash equal to one year of
Executive’s salary at the then current rate in effect at the time of Executive’s
death. The Company shall make the Widow Payment within 60 calendar days after
the Executive’s death. If Executive is not married at the time of his death or
if Executive’s wife has predeceased Executive, the Company shall not be
obligated to make any payment to Executive’s estate. If the Company elects to
purchase life insurance for Executive to fund, in whole or in part, its
obligations under this subsection 7(d), Executive agrees to designate his wife
as the primary beneficiary of such insurance while he is married, and any
payment of the Widow Payment by the Company will be less the sum of any life
insurance purchased by the Company payable to Executive’s beneficiaries upon his
death. Additionally, in the event of Executive’s death, the Company shall pay to
Executive’s wife, or his estate if she has predeceased him or is not married to
him on the date of his death, Executive’s accrued but unpaid salary and any
amount due (and not previously paid) to Executive under subsection 3(e) for
reasonable expenses incurred by Executive in the performance of his duties
hereunder.

 

Page 8 of 13



--------------------------------------------------------------------------------

(e) Payment on Disability. If Executive becomes disabled as defined in
Section 6(f), then the Company shall pay to Executive a lump sum payment (the
“Disability Payment”) in cash equal to one year of Executive’s salary at the
then current rate in effect at the time of Executive’s disability. The Company
shall make the Disability Payment within 15 calendar days after the Executive
becomes disabled. Additionally, in such event the Company shall pay to Executive
his accrued but unpaid salary and any amount due (and not previously paid) to
Executive under subsection 3(e) for reasonable expenses incurred by Executive in
the performance of his duties hereunder.

(f) Termination In Connection With A Change In Control. If Executive’s
employment is terminated in connection with a Change In Control as defined in
Section 6(h), the Company shall pay to Executive a lump sum payment in cash
equal to one year of Executive’s salary at the then current rate in effect at
the time of the Change In Control. The Company shall make the payment within
fifteen (15) calendar days after the termination of Executive’s employment.
Additionally, in such event the Company shall pay to Executive his accrued but
unpaid salary and any amount due (and not previously paid) to Executive under
subsection 3(e) for reasonable expenses incurred by Executive in the performance
of his duties hereunder.

8. Change In Control. A Change In Control will be deemed to have occurred for
purposes hereof, upon any one of the following events: (a) any person (within
the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), other than the Company (including its
subsidiaries, directors, and executive officers) has become the beneficial
owner, within the meaning of Rule l3d-3 under the Exchange Act, of fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
Common Stock or equivalent in voting power of any class or classes of the
Company’s outstanding securities ordinarily entitled to vote in elections of
directors (“voting securities”); or (b) shares representing fifty percent
(50%) or more of the combined voting power of the Company’s voting securities
are purchased pursuant to a tender offer or exchange offer (other than an offer
by the Company or its subsidiaries or affiliates); or (c) as a result of, or in
connection with, any tender offer or exchange offer, merger or other business
combination, sale of assets, or contested election, or any combination of the
foregoing transactions (a “Transaction”), the persons who were Directors of the
Company before the Transaction shall cease to constitute a majority of the Board
of the Company or of any successor to the Company; or (d) the Company is merged
or consolidated with another corporation and as a result of such merger or
consolidation less than fifty percent (50%) of the outstanding voting securities
of the surviving or resulting corporation shall then be owned in the aggregate
by the former shareholders of the Company, other than (i) any party to such
merger or consolidation, or (ii) any affiliates of any such party; or (e) the
Company transfers more than fifty percent (50%) of its assets, or the last of a
series of transfers results in the transfer of more than fifty percent (50%) of
the assets of the Company, to another entity that is not wholly-owned by the
Company or (vi) the Board, approves a resolution that for purposes of this
Agreement a Change In Control has occurred. For purposes of Subsection (e), the
determination of what constitutes fifty percent (50%) of the assets of the
Company shall be made by the Board, as constituted immediately prior to the
events that would constitute a Change In Control if fifty percent (50%) of the
Company’s assets were transferred in connection with such events, in its sole
discretion. For purposes of this Section 8, the term “Company” shall mean USHS.

 

Page 9 of 13



--------------------------------------------------------------------------------

9. Gross-Up Provision. If any payment, option right, or benefit to Executive
pursuant to the terms of this Agreement or otherwise in connection with
Executive’s employment with Company (the “Payments”) is subject to the excise
tax (the “Excise Tax”) imposed under Code Section 4999, then the Company shall
pay to Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by Executive, after deduction of any Excise Tax on the Payments
and any Federal, state and local income and employment taxes and Excise Tax on
the Gross-Up Payment, shall be equal to the Payments to Executive. The Gross-Up
Payment shall be made to Executive within thirty (30) days after the termination
of Executive’s employment.

10. Notices. Any parties’ address for notice may be changed by written notice
delivered to the other party in accordance with this section. Any notice by
certified mail shall be deemed delivered upon actual receipt. Any notice or
communication required or permitted hereunder shall be in writing and personally
delivered or mailed by certified mail, return receipt requested, or delivered by
an overnight express courier, addressed to the Company or the Executive, as the
case may be, at the addresses set forth below:

 

If to the Company:    U.S. Home Systems, Inc.    405 State Highway121 Bypass,
Building A    Suite 250    Lewisville, Texas 75067    Attn: Chairman of the
Board of Directors With a copy to:    Chairman of the Compensation Committee   
U.S. Home Systems, Inc.    405 State Highway 121 Bypass, Building A,    Suite
250    Lewisville, Texas 75067 If to the Executive:    Peter T. Bulger    3100
Harvard Ct.    Plano, Texas 75093

11. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof, and supersedes all prior
agreements and understandings, whether oral or written, with respect to the
same, except that nothing in this Agreement shall be deemed to supersede
Executive’s obligations with respect to confidentiality, non-competition, and
non-solicitation under the Prior Agreement or any other agreement that Executive
may have with the Company. No modification, alteration, amendment, or rescission
of or supplement to this Agreement shall be valid or effective unless the same
is in writing and signed by all parties hereto.

12. Texas Law to Apply. This Agreement shall be construed under and in
accordance with the laws of the State of Texas, and all obligations of the
parties created hereunder to be performed in Dallas County, Texas.

 

Page 10 of 13



--------------------------------------------------------------------------------

13. Other Instruments. The parties hereto covenant and agree that they will
execute such other instruments and documents as are or may become necessary or
convenient to effectuate and carry out this Agreement.

14. Headings. The headings used in this Agreement are used for administrative
purposes only and do not constitute substantive matters to be considered in
construing the terms of this Agreement.

15. Parties Bound. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
legal representatives, successors, and assigns where permitted by this
Agreement.

16. Severability. If any one or more of the provisions contained in this
Agreement for any reason are held to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision thereof and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein.

17. Counterparts. This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original.

18. Construction. Wherever the context shall so require, all words herein in the
male gender shall be deemed to include the female or neuter gender, all singular
words shall include the plural, and all plural words shall include the singular.

19. Cost of Enforcement. In the event attorneys’ fees or other costs are
incurred to secure performance of any of the obligations herein provided for, or
to establish damages for the breach thereof, or to obtain any other appropriate
relief, whether by way of prosecution or defense, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs incurred therein.

20. Waiver of Breach. Failure of any party to protest a breach by any other
party or waiver by any party of a breach shall not operate as or be construed as
a waiver of rights or remedies as to that breach and a waiver by any party of a
breach shall not operate as or be construed as a waiver of rights or remedies as
to any subsequent breach by any other party.

21. Arbitration. In the event of a dispute as to the application of any of the
provisions of this Agreement, the parties hereby agree that the matter or
dispute shall be submitted to arbitration according to the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
(“AAA”). The arbitration shall be conducted in Dallas County Texas. The matter
shall be decided by a single arbitrator selected according to such Rules of the
AAA. The cost of arbitration shall be borne as the arbitrator shall determine on
Final Award. Each party shall bear its own respective attorney’s fees during the
arbitration, but the arbitrator may award all or part of the reasonable
attorney’s fees incurred to the prevailing party. The results of the arbitration
shall be binding upon both sides and no appeal shall be available therefrom.
Notwithstanding this section, either party may seek a temporary restraining
order and a temporary injunction (i) with regard to the enforcement of the
provisions of Sections 4 and 5 prior to or during the pendency of any such
arbitration; or (ii) to maintain the status quo pending the referral of any
dispute to arbitration and the appointment of the arbitrator.

 

Page 11 of 13



--------------------------------------------------------------------------------

22. Receipt of Copy. The Executive, by his signature below, acknowledges receipt
of a full and complete copy of this Agreement.

23. Assistance of Counsel. Executive acknowledges and agrees that he has had the
benefit of counsel in connection with the negotiation and execution of this
Agreement.

24. Affiliate. As used herein, an “affiliate” of any party means any person,
corporation, partnership or other entity controlling, controlled by or under
common control with such party.

25. Compliance with Code Section 409A. To the fullest extent applicable, amounts
and benefits payable under this Agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under Code Section 409A in
accordance with one or more of the exemptions available under the final Treasury
regulations promulgated under Code Section 409A and, to the extent that any such
amount or benefit is or becomes subject to Code Section 409A due to a failure to
qualify for an exemption from the definition of nonqualified deferred
compensation in accordance with such final Treasury regulations, this Agreement
is intended to comply with the applicable requirements of Code Section 409A with
respect to such amounts or benefits and will be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent. Notwithstanding anything herein to the contrary, (i) if on the date the
Employee “separates from service” within the meaning of Treasury Regulation
section 1.409A-1(h), (A) the Company is publicly traded, (B) the Employee is a
Specified Employee (as defined below), and (C) the Company reasonably determines
that (x) a payment or benefit payable hereunder as a result of the Employee’s
separation from service constitutes nonqualified deferred compensation that is
subject to the requirements of Code Section 409A and (y) the deferral of the
commencement of such payments or benefits is necessary in order to prevent any
accelerated or additional tax under Code Section 409A, then the Company will
withhold and accumulate such payments or benefits hereunder (without any
reduction in such payments or benefits ultimately paid or provided to Employee)
until the date that is six months and one day following Employee’s separation
from service date (or the earliest date as is permitted under Code
Section 409A), at which time the withheld and accumulated payments shall be paid
to the Employee in a single lump sum payment and (ii) if any other payments of
money or other benefits due to Employee hereunder could cause the application of
an accelerated or additional tax under Code Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Code Section 409A, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax. “Specified
Employee” shall mean a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), as determined by the Compensation Committee of the
Board of Directors.

[Rest of page intentionally left blank]

 

Page 12 of 13



--------------------------------------------------------------------------------

U.S. HOME SYSTEMS, INC By:   /s/ Murray H. Gross   Murray H. Gross, Chief
Executive Officer U.S. REMODELERS, INC. By:   /s/ Murray H. Gross   Murray H.
Gross, Executive Vice President EXECUTIVE By:   /s/ Peter T. Bulger   Peter T.
Bulger

 

Page 13 of 13